                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                        Case No. 17-cv-04790-HSG (TSH)
                                   8                     Plaintiff,
                                                                                              ORDER DENYING MOTION TO
                                   9              v.                                          STRIKE
                                  10     BITDEFENDER INC., et al.,                            Re: Dkt. No. 116
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court held a telephonic hearing this morning on the parties’ joint discovery letter brief

                                  14   at ECF No. 116, and this order follows. The issue in dispute is that Finjan’s answer to

                                  15   interrogatory No. 2 includes information that Bitdefender says is covered by an NDA. See ECF

                                  16   No. 118, Ex. A (the NDA). The parties entered into the NDA on April 7, 2017. At a high level,

                                  17   the purpose of the NDA was to let the parties exchange confidential information as part of a

                                  18   negotiation over a potential licensing deal. Paragraph 3(ii) says that any confidential information
                                  19   disclosed pursuant to the NDA won’t be used by the disclosing party “as evidence in any legal

                                  20   action . . . to prove . . . an accusation of infringement of any intellectual property rights for any

                                  21   purpose . . .” Finjan apparently provided its infringement analysis of Bitdefender’s products under

                                  22   the NDA. Now, in response to interrogatory No. 2 – which asks Finjan to identify all

                                  23   communications that it contends constitute actual notice to Bitdefender of infringement – Finjan is

                                  24   listing some of those communications. Bitdefender moves to strike those communications from

                                  25   the interrogatory response, saying that’s a violation of the NDA.

                                  26          Maybe it is. But the real question is whether Bitdefender is asking for the right remedy. If
                                  27   Finjan is in breach of the NDA, Bitdefender can sue it for breach of contract. There is also

                                  28   authority for the proposition that an NDA like this can make those communications inadmissible,
                                   1   whether at summary judgment or at trial. See ZiiLabs Inc., Ltd. v. Samsung Elecs. Co., 2015 WL

                                   2   8293585, at *3 (E.D. Tex. Dec. 8, 2015); Apple, Inc. v. Motorola Mobility, Inc., 2012 WL

                                   3   5416941, at *6 (W.D. Wis. Oct. 29, 2012); Osteotech, Inc. v. Regeneration Techs., Inc., 2008 WL

                                   4   4449564, at *3-5 (D.N.J. Sept. 25, 2008). But what is the problem with including them in a

                                   5   response to an interrogatory that asks Finjan to state what it contends? This is what Finjan

                                   6   contends. The Court reviews interrogatory responses to see if they answer the question, not to

                                   7   determine if the answer is legally viable. That’s what a summary judgment motion is for.1

                                   8          Bitdefender’s motion to strike portions of Finjan’s response to interrogatory No. 2 is

                                   9   DENIED.

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: June 6, 2019
Northern District of California
 United States District Court




                                  13
                                                                                                   THOMAS S. HIXSON
                                  14                                                               United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       1
                                         At oral argument, Bitdefender argued that Finjan’s response to the interrogatory is also
                                       incomplete. However, that issue was not teed up by the letter brief and is not before the Court.
                                                                                        2
